Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsiao, US 2018/0254004 A1, hereinafter “Hsiao”.
	Regarding claim 1, Hsiao teaches a precharge circuit (fig. 11) comprising: a voltage terminal configured to provide a reference voltage (fig. 11, Vsense terminal provides Vsense which is a reference voltage); a common line connected to the voltage terminal (fig. 11, see common line where the Vo node is provided); channel lines connected to the common line and configured to transfer, to respective sense lines of a display panel, the reference voltage transferred through the common line (fig. 2-3, see Ch[1] to Ch[n]; the reference voltage is provided to every channel line which also serves as a sense line per ¶ 42-43, in other words, the data lines serving as the sense lines are precharged with a voltage based on which a characteristic of the circuit is determined); and a compensation circuit configured to compensate for a resistance deviation of the common line between channels with respect to each of the channel lines (circuit of fig. 9 is such a compensation circuit, see ¶ 32-33 for compensating the resistance deviation).

	Regarding claim 2, Hsiao teaches that the compensation circuit comprises a compensation resistor for compensating for the resistance deviation (fig. 11, element 212, ¶ 33 and 37).

	Regarding claim 3, Hsiao teaches that a resistance value of the compensation resistor varies depending on the resistance deviation (fig. 9, 212; ¶ 33 and 46-47).

	Regarding claim 4, Hsiao teaches that a resistance value of the compensation resistor is set as a value for reversely compensating for the resistance deviation (¶ 33).

	Regarding claim 5, Hsiao teaches that a resistance value of the compensation resistor is set to satisfy a condition in which all time constants for the respective channels become identical (¶ 33-34 and 65, wherein the resistance on the lines are compensated in order for all the impedances of all the lines to match. Such impedance matching results in channels having identical time constants).

	Regarding claim 6, Hsiao teaches a source driver (fig. 2, element 200, ¶ 25) comprising: a precharge circuit (fig. 2, 5 and 11, element 221/224, ¶ 38 and 52; note the charging or precharging of the channel lines) configured to precharge sense lines of a display panel (channel lines are used to sense the impedance of such lines and are considered to be such sense lines, see ¶ 42-43), wherein the precharge circuit comprises limitations similar to those of claim 1 (see rejection of such limitations as provided for claim 1 above). 

	Regarding claims 7-10, limitations similar to claims 2-5, respectively, have been provided. As such, claims 7-10 are rejected similarly to claims 2-5 as provided above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hsiao, in view of Ryu et al., US 2011/0007067 A1, hereinafter “Ryu”.
	Regarding claim 11, Hsiao teaches a sense circuit configured to sense characteristics of data lines of the display panel by sensing signals of the sense lines after charging the sense lines (fig. 6, T3 during which the impedance of data lines is sensed by sensing lines which are the same as the data lines after charging such sense lines during T2, see ¶ 42-43 and 45).
	Hsiao does not specifically teach sensing characteristics of pixels.
	Ryu, however, teaches a similar display panel and further teaches in fig. 3 and ¶ 63 that the data lines, similar to those of Hsiao, may be used during a sensing period to further sense characteristics of pixels such as threshold and mobility of each pixel.
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Hsiao and Ryu in order to further sense the characteristics of the pixels. One would have been motivated to make such a combination since both references aim at producing a display having a uniform output and Ryu further teaches in ¶ 44, converting “input data according to the sensed information so that an image having a uniform brightness can be displayed, irrespective of the deterioration information of the organic light emitting diode and the threshold voltage and mobility information of the driving transistor.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEPEHR AZARI whose telephone number is (571)270-7903. The examiner can normally be reached weekdays from 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on (571) 272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEPEHR AZARI/Primary Examiner, Art Unit 2621